Exhibit WGNB Corp. Announces First Quarter 2008 Earnings CARROLLTON, Ga.—(BUSINESS WIRE)—April 17, 2008—WGNB Corp. (NASDAQ:WGNB), the holding company for First National Bank of Georgia, announced its 2008 first quarter earnings of $1,830,971, or $0.30 per diluted share, compared to its 2007 first quarter earnings of $1,980,404, or $0.39 per diluted share, a decrease of $149,433, or 7.5 percent. The amount of non-performing assets stands at $54.5 million, or 8.0 percent of total loans plus foreclosed property, or 6.2% of total assets, as of March 31, 2008.
